Plaintiff appeals from a judgment dismissing his complaint. He sought to recover premiums paid upon two life insurance policies, claiming, among other things, that the policies had never been legally delivered. The court below held against him on this point, and also found that the defendant had complied with all of the terms of the policies. The trial court also found that plaintiff's dealings with one .Whipple with reference to a loan did not affect the defendant. Judgment affirmed, with costs and disbursements. All concur. [See post, p. 938.]